The parties will be designated as in the trial court. This was an action for divorce upon the alleged grounds of extreme cruelty and gross neglect of duty. The trial court found for the plaintiff, granting a decree of divorce as prayed for, and defendant prosecutes this appeal, assigning as the only error the insufficiency of the evidence to support the verdict.
It could serve no useful purpose to review the evidence here, but we believe the same fully sustains the finding of the trial court. Plaintiff testified that defendant frequently cursed her, and struck her upon three different occasions, and that he neglected her while she *Page 68 
was sick. While it is no uncommon occurrence to find women who do endure such outrageous treatment rather than desert their husbands, yet we will not judicially say that it is their duty to do so. If cursing and whipping one's wife do not constitute "extreme cruelty," it is difficult to imagine a condition that would comply with the term.
We recommend that the judgment be affirmed.
By the Court: It is so ordered.